
	
		II
		112th CONGRESS
		2d Session
		S. 3065
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain sports footwear
		  for men with outer soles of rubber or plastics and uppers of textile
		  materials.
	
	
		1.Certain sports footwear for
			 men with outer soles of rubber or plastics and uppers of textile
			 materials
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sports footwear, tennis shoes, basketball shoes, gym shoes,
						training shoes and the like with outer soles of rubber or plastics and uppers
						of textile materials, having uppers of which over 50 percent of the external
						surface area (including any leather accessories or reinforcements) is leather,
						the foregoing for men (provided for in subheading 6404.11.20)0.2%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
